             Case 1:21-cv-02519-AJN Document 22
                                             21 Filed 07/29/21
                                                      07/28/21 Page 1 of 2


                                                                                                                 7/29/21
                                                                                                    Scott M. Kessler

                                                                                                       Akerman LLP
                                                                                        1251 Avenue of the Americas
                                                                                                          37th Floor
                                                                                               New York, NY 10020

                                                                                                     D: 212 880 3874
                                                                                                     T: 212 880 3800
                                                                                                     F: 212 880 8965
                                                                                                  DirF: 212 905 6411
                                                                                        Scott.Kessler@akerman.com
VIA ECF

July 28, 2021

Hon. Alison J. Nathan, U.S.D.J.
United States District Court
Southern District of New York
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

Re:        De Lage Landen Financial Services, Inc. v. BookIt Operating LLC
           (Case No. 21-cv-02519 (AJN))

Dear Judge Nathan:

           This firm represents Defendant BookIt Operating LLC (“BookIt” or “Defendant”) in the

above-captioned matter, and we write jointly with counsel for Plaintiff De Lage Landen Financial

Services, Inc. (“DLL” or “Plaintiff), pursuant this Court’s Individual Practices in Civil Cases, Rule

1.D, to request adjournment of the initial pretrial conference scheduled for August 6, 2021, at 3:45

P.M.,1 including related submission deadlines set for July 30, 2021.2

           Without prejudice to either party’s claims or defenses in this matter, Plaintiff and

Defendant hereby advise the Court that the parties have entered early stage settlement negotiations,

and therefore respectfully request a short adjournment of the initial pretrial conference, scheduled



1
    See July 13, 2021 Order (ECF Dkt. No. 18).
2
 See April 21, 2021 Order (ECF Dkt. No. 6), ordering the parties to file a Proposed Civil Case Management Plan and
Scheduling Order “no later than seven days prior to the Initial Pretrial Conference.”

akerman.com
            Case 1:21-cv-02519-AJN Document 22
                                            21 Filed 07/29/21
                                                     07/28/21 Page 2 of 2

Hon. Alison J. Nathan, U.S.D.J.
July 28, 2021
Page 2
__________________________


for August 6, 2021, so the parties may focus their efforts on these nascent discussions, ideally

obviating the need for protracted litigation proceedings in the first instance and conserving the

Court’s time and judicial resources. This is the parties’ first request for adjournment of the initial

pretrial conference.3

         Plaintiff and Defendant respectfully ask for the conference to be held on August 20, 2021,

and are also available on August 13, 2021, and August 27, 2021, should August 20, 2021, not be

amenable to the Court’s schedule.4 Plaintiff and Defendant jointly request that the associated

submission deadlines for the parties’ Proposed Civil Case Management Plan and Scheduling Order

and Joint Letter – currently scheduled for July 30, 2021 – similarly be adjourned to seven days

prior to the rescheduled conference date.                                                               SO ORDERED.

         We thank the Court in advance for Your Honor’s attention to this matter.

                                                                                                                  7/29/21
    PLATZER, SWERGOLD, LEVINE,   AKERMAN LLP
    GOLDBERG, KATZ & JASLOW, LLP
                                                                                    The conference is
                                                                                    adjourned to August
    /s/ Linda M. Gates                                 /s/ Scott M. Kessler         20, 2021 at 3:45 P.M.
    Linda Mandel Gates                                 Scott M. Kessler
    475 Park Avenue South, 18th Floor                  1251 Avenue of the Americas, 37th Floor
    New York, NY 10018                                 New York, NY 10020
    Phone: (212) 593-3000                              Phone: (212) 880-3800
    Email: lgates@platzerlaw.com                       Email: scott.kessler@akerman.com

    Attorneys for Plaintiff De Lage Landen Attorneys for Defendant BookIt Operating LLC
    Financial Services, Inc.



3
  The Court adjourned a previous initial pretrial conference, set for June 11, 2021, sine die prior to Defendant’s
appearance and subsequent answer.
4
 The parties are amenable to submitting further alternative conference dates if any of the foregoing prove unworkable
for the Court.
